DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohn et al. (US 2013/0170031 A1).
Regarding claim 1, Bohn et al. teach an image display device for displaying a virtual image in front of user’s eyes (see at least figures 1 and 3 and paragraph [0001]-[0002]), the image display device comprising:
	a) an image emitting unit  (see 104/328 in at least figures 1 and 3)including a display portion for forming two-dimensional image information, the image emitting unit being configured to generate parallel light fluxes different in an angle at each part on an image and cause the parallel light fluxes to be incident on a light guide described later, as an image light (imaging system 104/328; see at least paragraph [0018], [0035]-[0037] and figures 1 and 3);
b) the light guide (waveguide; 108/330; see at least paragraph [0018]-[0019] and figure 1 and paragraph [0035] and at least figure 3) including a transparent substrate, an incident portion, and a plurality of partial reflection surfaces (see at least paragraph [0018] where reflecting waveguide is disclosed and at least paragraph [0035] where reflecting elements are disclosed), wherein the transparent substrate includes a first surface and a second surface opposed in parallel to each other (see paragraph [0021] and [0036] where transparent substrate is disclosed), the incident portion is configured to guide the image light to an inside of the substrate so that the image light is reflected by the first surface and the second surface, and the plurality of partial reflection surfaces is formed in the inside of the substrate and is configured to reflect a part of the image light guided to the inside of the substrate and propagated the inside of the substrate while being reflected by the first surface and the second surface and cause the part of the image light to emit to an outside of the substrate through the first surface or the second surface (see at waveguide 108/330 in at least paragraph [0018]-[0019] and figure 1; and paragraph [0035]-[0038] and at least figure 3 where light reflecting surfaces are disclosed); and
c) a transparent or translucent flat plate member disposed in parallel to the first surface or the second surface of the substrate of the light guide through which the image light is emitted to the outside of the substrate so that the flat plate member is spaced apart from the first surface or the second surface by a distance within a range of greater than 1 mm and 20 mm or less (see elements 110/112 in at least figure 1, and at least figure 3 and paragraph [0018]-[0019], [0021]-[0023]) distance d as numeral 128 in figure 1 is 12mm as disclosed in paragraph [0019])..
Regarding claim 2, Bohn et al. teach the image display device as recited in claim 1, wherein a wavelength region of the image light is a visible light region (see at least paragraph [0035] where visible light 332 is disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn et al. (US 2013/0170031 A1) in view of Hirano et al. (US 2015/0277126 A1).
Regarding claim 3, Bohn et al. teach the image display device as recited in claim 1, but do not explicitly teach wherein the flat plate member is made of synthetic resin. Hirano et al. teach material for a first and second cover member that includes resin material (see paragraph [0078], [0079]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Bohn et al. to include a plate member made of synthetic resin as taught by Hirano et al. as an alternative material and design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Regarding claim 4, Bohn et al. modified by Hirano et al. teach the image display device as recited in claim 3, and Hirano et al. further teaches wherein the flat plate member is made of polycarbonate (see at least paragraph [0078]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Bohn et al. to include a plate member made of polycarbonate material as taught by Hirano et al. as an alternative material and design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yonekubo et al. (US 2020/0133005 A1), Tervo (US 2017/0315356 A1), Hirano et al. (US 2015/0277125 A1), Totani et al. (US 2012/0098734 A1), Takagi et al. (US 2012/0086623 A1) teach image display devices and light guide plates utilized by the image display apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875          


/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875